ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Environmental Tectonics Corporation           )      ASBCA No. 58278
                                              )
Under Contract No. F A8626-1O-C-2102          )

APPEARANCES FOR THE APPELLANT:                       Michael H. Payne, Esq.
                                                     Robert G. Ruggieri, Esq.
                                                      Cohen Seglias Pallas Greenhall
                                                       &FurmanPC
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Col Robert J. Preston II, USAF
                                                      Acting Air Force Chief Trial Attorney
                                                     Erika L. Whelan Retta, Esq.
                                                     Skye Mathieson, Esq.
                                                      Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE WILLIAMS

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that this appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of
$1,100,000.00. If payment is not made within 60 days of the date of this Opinion,
interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 starting on the 61st day
until date of payment.

       Dated: 2 May 2014




                                                  Chairman
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                         I concur



                                                 '~ ?5
                                                 PERD.TING
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 58278, Appeal of
Environmental Tectonics Corporation, rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2